 Case 3:19-cv-00700-JPG Document 26 Filed 07/28/20 Page 1 of 6 Page ID #71




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT TURNER, Reg. 13717-025

                Plaintiff,

        vs.                                                   Case No. 19-cv-700-JPG

 UNITED STATES OF AMERICA,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the motion for summary judgment filed by the

defendant United States of America (Doc. 19) and the motion for leave to file an amended

complaint by plaintiff Robert Turner (Doc. 25).

       Turner, an inmate in the custody of the Federal Bureau of Prisons, brought this action

against the United States under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671-

80, based on a state law medical negligence theory (Doc. 1). Turner claimed that he was forced to

submit to a tuberculosis (“TB”) test while he was a pretrial detainee under federal authority at the

White County Jail on July 10, 2017. The Jail’s nurse, Nurse Stephany Burnett, injected Plaintiff

after he informed her that he tested positive for TB and treated for it in 2010. When the nurse

injected him, Plaintiff’s arm began to spasm, and he has since suffered from gastroesophageal

reflux disease and nighttime sweats.

       In its motion for summary judgment, the United States argues that Turner cannot succeed

on his FTCA claim because he failed to exhaust his administrative remedies before filing suit, see

28 U.S.C. § 2675(a), and because he has not complied with the affidavit and physician report

requirement for a medical negligence cause of action under Illinois law, 735 ILCS 5/2-622(a). It

further suggests that Turner’s claim is properly against the Jail’s nurse, who was not a United
 Case 3:19-cv-00700-JPG Document 26 Filed 07/28/20 Page 2 of 6 Page ID #72




States employee for FTCA purposes.

         Turner has not responded to the motion but has instead sought leave to amend his complaint

to sue Sheriff R. Maier, the sheriff of White County, and Nurse Burnett. It is apparent that Turner

wishes to voluntarily dismiss the United States from the case and to pursue only claims against

defendants connected with the Jail. The Court will grant the motion for leave to file the amended

complaint and will dismiss Turner’s claims against the United States without prejudice.

         The Amended Complaint is now subject to preliminary review pursuant to 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner complaints and filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Amended Complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from a defendant who is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally

construed at this stage. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir.

2009).

                                        The Amended Complaint

         In the Amended Complaint, Turner brings a civil rights claim pursuant to 42 U.S.C. § 1983

against Sheriff Maier and Nurse Burnett. He asserts that Nurse Burnett violated his due process

rights when she gave him a TB test that resulted in injury.1 He seeks monetary relief.

         Based on the allegations, the Court designates a single claim in the Amended Complaint:

         Count 1:       Fourteenth Amendment claim against Sheriff Maier and Nurse Burnett for
                        administering Plaintiff an unnecessary and/or harmful TB test on or around
                        July 10, 2017.




         Turner mentions the Fourth Amendment, but Fourteenth Amendment due process
         1

standards govern treatment of a pretrial detainee after a probable cause determination. Ortiz v.
City of Chicago, 656 F.3d 523, 530 (7th Cir. 2011).
                                                 2
 Case 3:19-cv-00700-JPG Document 26 Filed 07/28/20 Page 3 of 6 Page ID #73




The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court.

                                             Discussion

       A Fourteenth Amendment due process claim challenging improper medical care involves

two inquiries. The first “focuses on the intentionality of the individual defendant’s conduct” and

“asks whether the medical defendants acted purposefully, knowingly, or perhaps even recklessly

when they considered the consequences of their handling of [the plaintiff’s] case.” McCann v.

Ogle Cty., Ill., 909 F.3d 881, 886 (7th Cir. 2018) (internal quotations omitted). The second asks

“whether the challenged conduct was objectively reasonable.”           Id.   This, in turn, requires

consideration of “the totality of the facts and circumstances faced by the individual alleged to have

provided inadequate medical care and to gauge objectively—without regard to any subjective

belief held by the individual—whether the response was reasonable.” Id.

       The Amended Complaint articulates a colorable Fourteenth Amendment claim against

Nurse Burnett.    According to Plaintiff, the nurse performed a TB test where the test was

unnecessary and/or harmful to him. As a result of the test, Plaintiff suffered unnecessary injury.

These facts suggest that Nurse Burnett acted purposefully, knowingly, or unreasonably when she

gave Plaintiff a TB test. The allegations thus satisfy the objective unreasonableness standard

applicable to Fourteenth Amendment medical claims brought by pretrial detainees. Count 1 shall

proceed against Nurse Burnett.

       Sheriff Maier shall be dismissed from this action. Although he is named as a defendant in

the case caption of the Amended Complaint, there are insufficient factual allegations to tie him to

the administration of the TB test. Plaintiff simply claims that Nurse Burnett was working in

conjunction with and under the direction and control of Sheriff Maier. However, it is not enough



                                                  3
 Case 3:19-cv-00700-JPG Document 26 Filed 07/28/20 Page 4 of 6 Page ID #74




to name a defendant based entirely on his supervisory role at the Jail. The doctrine of respondeat

superior is not recognized under § 1983; to be held individually liable, a defendant must be

“personally responsible for the deprivation of a constitutional right.” Sanville v. McCaughtry, 266

F.3d 724, 740 (7th Cir. 2001). The allegations must state a plausible claim against the individual

for causing the deprivation at issue. Because the Amended Complaint only asserts in a conclusory

fashion that Sheriff Maier worked with and directed Nurse Burnett, Count 1 shall be dismissed

without prejudice.

                                           Disposition

        For the foregoing reasons, the Court:

        •    DISMISSES all claims against the United States without prejudice. The United
             States is terminated as a party to this case;

        •    DENIES as moot the United States’ motion for summary judgment (Doc. 19);

        •    GRANTS Turner’s motion for leave to file the Amended Complaint (Doc. 25) and
             DIRECTS the Clerk of Court to file the document Turner tendered;

        •    DISMISSES Count 1 of the Amended Complaint against Sheriff Maier without
             prejudice;

        •    ORDERS that Count 1 survives initial screening against Nurse Burnett;

        •    DIRECTS the Clerk of Court to enter judgment accordingly at the close of the case.

Pursuant to Administrative Order No. 244, Defendant need only respond to the issues stated

in this Merits Review Order.

        The standard qualified protective order pursuant to the Health Insurance Portability and

Accountability Act entered on December 27, 2019 (Doc. 12), remains applicable to all parties in

this case.

        The Clerk of Court shall prepare for Defendant STEPHANY BURNETT: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

                                                4
 Case 3:19-cv-00700-JPG Document 26 Filed 07/28/20 Page 5 of 6 Page ID #75




Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Amended

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the

Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to

effect formal service on Defendant, and the Court will require Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If Defendant can no longer can be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the Amended

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Plaintiff is REMINDED that

           •   if judgment is rendered against Plaintiff, and the judgment includes the payment of
               costs under § 1915, Plaintiff will be required to pay the full amount of the costs,
               regardless of the fact that his application to proceed in forma pauperis was granted.
               See 28 U.S.C. § 1915(f)(2)(A);

           •   at the time application was made for leave to proceed without being required to
               prepay fees and costs or give security for the same, the applicant and his or her
               attorney were deemed to have entered into a stipulation that the recovery, if any,
               secured in the action shall be paid to the Clerk of the Court, who shall pay therefrom
               all unpaid costs taxed against plaintiff and remit the balance to plaintiff. Local Rule
               3.1(c)(1);

           •   he is under a continuing obligation to keep the Clerk of Court and each opposing
               party informed of any change in his address; the Court will not independently
               investigate his whereabouts. This shall be done in writing and not later than 7 days
               after a transfer or other change in address occurs. Failure to comply with this order

                                                 5
 Case 3:19-cv-00700-JPG Document 26 Filed 07/28/20 Page 6 of 6 Page ID #76




               will cause a delay in the transmission of court documents and may result in
               dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: 7/28/2020

                                                        s/ J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        United States District Judge


                                               Notice

        The Court will take the necessary steps to notify the defendant of your lawsuit and serve
her with a copy of your complaint. After service has been achieved, the defendant will enter an
appearance and file an Answer to your complaint. It will likely take at least 60 days from the date
of this Order to receive the defendant’s Answer, but it is entirely possible that it will take 90 days
or more. When the defendant has filed answers, the Court will enter a Scheduling Order containing
important information on deadlines, discovery, and procedures. Plaintiff is advised to wait until
counsel has appeared for the defendant before filing any motions, in order to give the defendant
notice and an opportunity to respond to those motions. Motions filed before defendant’s counsel
has filed an appearance will generally be denied as premature. The plaintiff need not submit any
evidence to the court at this time, unless otherwise directed by the Court.




                                                  6
